                  Case 2:21-cv-00720-BJR Document 8 Filed 08/04/21 Page 1 of 3




 1                                                               The Honorable Barbara J. Rothstein

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE

 8   PAWANDEEP DHUNNA,                            ) No.: 2:21-cv-00720-BJR
                                                  )
 9                         Plaintiff,             ) ORDER GRANTING STIPULATED
                                                  ) MOTION AND TO CONTINUE
10          vs.                                   ) DEADLINES
                                                  )
11   DEPARTMENT OF HOMELAND                       )
     SECURITY, et al.,                            )
12                                                )
                           Defendants.            )
13                                           STIPULATION

14          Plaintiff Pawandeep Dhunna and Defendants the Department of Homeland Security, et al.,

15   through their respective counsel, pursuant to Federal Rule of Civil Procedure 6 and Local Rules

16   10(g) and 16, and hereby jointly stipulate and move for a 90-day extension of (1) the deadline for

17   Defendants to respond to the Complaint, and (2) the deadlines in the Court’s order (Dkt. #5) that

18   sets dates for the exchange of Initial Disclosures and filing a Combined Joint Status Report and

19   Discovery Plan.

20          A court may modify a deadline for good cause. Fed. R. Civ. P. 6(b). Continuing pretrial

21   and trial dates is within the discretion of the trial judge. See King v. State of California,

22   784 F.2d 910, 912 (9th Cir. 1986).

23          The parties submit there is good cause for an extension of the deadlines. Statutory

24
                  Case 2:21-cv-00720-BJR Document 8 Filed 08/04/21 Page 2 of 3




 1   authorization related to the EB-5 regional center program (the program under which the plaintiff

 2   filed an I-526 petition) expired at the end of the day on June 30, 2021. Due to this lapse in

 3   authorization, in general, U.S. Citizenship and Immigration Services (“USCIS”) will not act on

 4   any pending Form I-526 petition that is dependent on the lapsed statutory authority until further

 5   notice.        See    https://www.uscis.gov/working-in-the-united-states/permanent-workers/eb-5-

 6   immigrant-investor-program (second alert). In addition, “[a]lthough USCIS is unable to review

 7   [the plaintiff’s Request for Evidence] response at this time, [USCIS] will . . . maintain the response

 8   for review if circumstances change.” A 90-day extension will give the parties time to monitor

 9   whether Congress will renew the statutory authorization related to the regional center program and

10   to assess the impact of such reauthorization (or lack thereof) on this litigation. Continuing the

11   existing deadlines for a responsive pleading, initial disclosures, and a joint status report will allow

12   the parties to conserve resources because they will not have to expend resources completing work

13   on the case that may become moot (or the issues may change) depending on whether Congress

14   renews the statutory authorization related to the program.

15             Therefore, the parties agree to and propose new deadlines as follows:

16
      Action                                             Deadline
17    Defendants’ responsive pleading                    November 7, 2021
18    Rule 26(f) Conference                              October 27, 2021

19    Exchange initial disclosures                       November 3, 2021

20    File Joint Status Report                           November 10, 2021

21

22

23

24
        Case 2:21-cv-00720-BJR Document 8 Filed 08/04/21 Page 3 of 3




 1

 2                                         ORDER

 3   IT IS SO ORDERED.

 4   Dated this 4th day of August, 2021.

 5

 6
                                               The Honorable Barbara J. Rothstein
 7                                             United States District Court Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
